Case 2:18-ml-02814-AB-FFM Document 199-41 Filed 02/26/19 Page 1 of 3 Page ID
                                 #:6607




                EXHIBIT 71
                    PRODUCED SUBJECT TO PROTECTIVE ORDER
Case 2:18-ml-02814-AB-FFM Document 199-41 Filed 02/26/19 Page 2 of 3 Page ID
                                                                        Certified Copy
                        DEPOSITION OF CHRISTOPHER
                                        #:6608 KWASNIEWICZ
                                    UNITED STATES DISTRICT COURT

                      CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

                 OMAR VARGAS, ROBERT BERTONE,
                 MICHELLE HARRIS, and SHARON
                 HEBERLING, individually, and
                 on behalf of a class of
                 similarly situated individuals,
                                Plaintiffs,
                  v.                          Case No.:             2:12-cv-08388-AB-FFM

                 FORD MOTOR COMPANY,
                                Defendant.
                                        - - - -I
                 - - - - - - - - - - - -C-O-N-F-I-D-E-N-T-I-A-L
                         30(B) (6) DEPOSITION OF CHRISTOPHER KWASNIEWICZ

                         Taken by the Plaintiff on Monday, the 21st day of
                         November, 2016, at 39577 Woodward Avenue, Suite 300,
                         Bloomfield Hills, Michigan, commencing at 9:12 a.m.

                 APPEARANCES:

                 For the Plaintiffs:           TAREK H. ZOHDY (SBN 247775)
                                               JORDAN LURIE (SBN 130013)
                                               Capstone Law, APC
                                               1840 Century Park East, Suite 450
                                               Los Angeles, California 90067
                                                (310) 556-4811

                                               RUSSELL D. PAUL (PA71220)
                                               Berger & Montague, P.C.
                                               1622 Locust Street
                                               Philadelphia, Pennsylvania      19103
                                               (215) 875-3000

                 For the Defendant:            FRED J. FRESARD (P43694)
                                               Dykema Gossett PLLC
                                               39577 Woodward Avenue, Suite 300
                                               Bloomfield Hills, Michigan 48304
                                               (248) 203-0841




                 REPORTED BY:    Erin Stilman, CSR-3588, RPR-019261




                                Platinum Reporters (310) 241-1450


                                     CONFIDENTIAL                       VGS7-182369
                     PRODUCED SUBJECT TO PROTECTIVE ORDER
Case 2:18-ml-02814-AB-FFM Document 199-41 Filed 02/26/19 Page 3 of 3 Page ID
                        DEPOSITION OF CHRISTOPHER
                                        #:6609 KWASNIEWICZ
         1   A.   Like a shake,    it was a shudder.

         2   Q.   Were you aware of customer -- strike that.

         3                           During the time in which you moved over

         4        to the DPS6 program was one of your duties to look at

         5        what customers were actually complaining of?

         6   A.   Yes, absolutely.

         7   Q.   Did you look at FCSD files?

         8   A.   Absolutely.

         9   Q.   And did you see -- FCSD stands for Ford --

        10   A.   -- Customer                Division.

        11   Q.   Did you see where customers were complaining about

        12        feeling unsafe?

        13   A.   I don't recall seeing or actually reading they were

        14        unsafe.     It was more about the customers complaining

        15        about stutter/judder.

        16   Q.   Okay.     Did you see instances in which customers stated

        17        that their vehicles would stall in intersections?

        18   A.   I read those.      We never could duplicate any of those.

        19   Q.   Okay.     Did you read instances in which a customer

        20        complained that their vehicle would hesitate in

        21        intersections and then sling-shot forward?

        22   A.   I read those.      We were never able to duplicate those.

        23   Q.   Okay.     And those complaints however, could those be as

        24        a result of this issue with the 8080 material?

        25   A.   I can't comment on that unless I have the data in front


                                                                                   54
                                 Platinum Reporters (310) 241-1450


                                      CONFIDENTIAL                   VGS7-182422
